DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of June 10, 2021, to the non-final action mailed March 12, 2021, has been entered. Claims 6, 11, 12, 30, and 31 have been amended, claims 1-5, 13, 14, 17, 21, 23-29, 37, 38, and 41 have been cancelled, and claim 42 has been newly added.  Claims 6-12, 15, 16, 18-20, 22, 30, 31-36, 39, 40, and 42 are pending in this instant application.   Claims 36, 39, and 40 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   

Election/Restrictions
	Applicant’s election without traverse of the single species of polymer or copolymer  in the reply filed on February 9, 2021 did not include poly(styrene/maleic anhydride)
Accordingly newly added claim 42 is withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 31-35, 6-12, 15-16, 18-20, 21, and 39 are under consideration.

Response & Claim Rejections - 35 USC § 103
	Applicants; amendment necessitates modification of prior rejections
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
	Claims 31-36, 6-12, 15-16, 18-20, 21, and 39 remain rejected, in modified form, under 35 U.S.C. 103 as being unpatentable over the combination Calo (PhD Thesis: Developing new interface materials for wound care applications 2-16, IDS) and Harrison et al. (Pharmaceutics 2018, 10, 71; pp. 1-13) ad evidenced by Demir et al. (European Journal of Pharmaceutics and Biopharmaceutics 117 (2017) 183-194).
	Regarding claims 31-34 and 34 Calo discloses a wound dressing  comprising hydrogels (page 72 paragraph 2 and page 99), wherein the hydrogel comprises superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvinyl ether/maleic anhydride  and a plurality of pores(page 99 and page 101 bottom paragraph), wherein the composition comprise an active agent (page 113).  With respect to the newly narrowed limitation of polymethylvinyl ether/maleic anhydride, Calo discloses that the super porous  hydrogels were prepared from PVA and polymethylvintyl ether/maleic anhydride in an aqueous mixture (page101 bottom paragraph).  In an aqueous solution polymethylvinyl ether/maleic anhydride becomes the polymethylvinyl ether/maleic acid.  Specifically, water hydrolyzes anhydrides into their corresponding carboxylic acids.  This conversion of polymethylvinyl ether/maleic anhydride to polymethylvinyl ether/maleic acid is evidence by Demir which discloses polymethylvinyl ether/maleic anhydride ha fiver membered 
	However in the same field of endeavor of hydrogels for wound management (abstract) Harrison discloses the use of the anti-inflammatory agent hydrocortisone  (page 8; paragraph 2).
	
Regarding claim 6, Calo discloses wherein the superporous hydrogel has pore size of about 400 µm (page 197 paragraph 1).

Regarding claim 7, Calo discloses wherein the superporous hydrogel has a swell ratio including the instantly claimed range of  4000 to 85000% after about 24 hours (page 108 Figure).
Regarding claim 8, Calo discloses the superporous hydrogel with a Young’s modulus of1x10-4 to 2.6x10-5 N/mm2 (page 110 Table).

Regarding claim 9, Calo discloses the superporous hydrogel with a tensile strength at break of 2.2 X10-6 to 1.1x10-5 N/mm2 (page 110 Table).

Regarding claim 10, Calo discloses the superporous hydrogel with a maximum strength at break of 6.3 X10-3 to 4.7x10--2 N/mm (page 110 Table).


	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the disclosures of Calo and Harrison et al. to include the anti-inflammatory agent hydrocortisone in a hydrogel for wound management as disclosed by Harrison, wherein the hydrogel is a superporous hydrogel as disclosed by Calo as part of a wound dressing as a matter of combing prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so as hydrogels are known to act as reservoirs and for rate controlling release of hydrocortisone as evidenced by the teaching of Harrison (Page 8 paragraph 2)  One who would have practiced the invention would have had a reasonable expectation of success because Calo had already disclosed a superporous hydrogel for wound dressing containing a drug while Harrison provided guidance with respect to the drug in a hydrogel being topical hydrocortisone.  It would have only required routine experimentation to 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Response to arguments:
To the extent that Applicants’ arguments are pertinent to the standing rejections, they are addressed as follows: 
`	Applicants traverse the rejection, arguing that the claim has been narrowed to remove polymethylvinyl ether/maleic anhydride.  Calo does not disclose the instantly claimed polymethylvinyl ether/maleic acid.  
	Applicants’ argument have been fully considered, but not found persuasive.  With respect to the newly narrowed limitation of polymethylvinyl ether/maleic anhydride, Calo discloses that the super porous  hydrogels were prepared from PVA and polymethylvinyl ether/maleic anhydride in an aqueous mixture (page101 bottom paragraph).  In an aqueous solution polymethylvinyl ether/maleic anhydride becomes the polymethylvinyl ether/maleic acid.  Specifically, water hydrolyzes anhydrides into their corresponding carboxylic acids.  This conversion of polymethylvinyl ether/maleic anhydride to polymethylvinyl ether/maleic acid is evidence by Demir which discloses polymethylvinyl ether/maleic anhydride ha fiver membered anhydride ring that converts into the free acid form.
	Thus, the rejection is maintained reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617